Citation Nr: 1200154	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1973 and from September 1990 to August 1991.  He had additional service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for diabetes, peripheral neuropathy, and hypertension.

In February 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that he had early manifestations of diabetes and peripheral neuropathy during his second period of active duty.  Alternatively, he asserts that these disabilities, to include hypertension, are related to exposure to smoke from oil fires and munitions while he was in Kuwait during his second period of active duty.  During the February 2011 Board hearing, the Veteran testified that he had early signs of diabetes and peripheral neuropathy during service, including dry mouth or cotton mouth, increased thirst, dizziness, weight fluctuation, and tired feet (transcript, pgs. 4-5).  He said that he has had these symptoms continuously since service (transcript, pg. 7), but he did not seek treatment and was not diagnosed with diabetes until 2001 (transcript, pg. 5).  He also indicated that he was exposed to smoke from oil fires and munitions while he was in Kuwait (transcript, pg.6).  

The Veteran's service treatment records (STRs) are unremarkable for diabetes, peripheral neuropathy, and hypertension during his first period of active service.  During his second period of active service, a July 1991 Report of Medical Examination reflects that the Veteran's blood pressure was 128/82, which is within normal limits.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The Veteran's heart, vascular system, and endocrine system were normal.  On the corresponding Report of Medical History, the Veteran endorsed frequent or severe headache, dizziness or fainting spells, cramps in his legs, recent gain or loss of weight, but denied high or low blood pressure.  

Post discharge, a July 1994 Report of Medical Examination reflects that the Veteran's heart, vascular system, and endocrine system were normal.  Urinalysis was negative for sugar, and his blood pressure was 111/82.  On the corresponding Report of Medical History, the Veteran endorsed cramps in his legs and foot trouble, but denied dizziness or fainting spells.  He checked and then crossed out "yes" and "don't know" to high or low blood pressure - ultimately indicating "no".  The physician noted that the Veteran had numbness in his feet and toes since 1992, along with cramps in his legs.  

A June 2001 VA outpatient treatment record reflects the Veteran had diabetes mellitus for about one year.  A March 2003 VA outpatient treatment record notes that the onset of the Veteran's diabetes was in January 1999.  

A June 2002 VA outpatient treatment record notes that the Veteran's active problems included hypertension.  Subsequent records show a diagnosis of hypertension.

A September 2003 VA outpatient treatment record reflects the Veteran's complaints of burning, tingling, and numbness in his feet.  A December 2004 VA outpatient treatment record notes left thigh and right hip pain and numbness for two weeks; diabetic peripheral neuropathy was suspected.  Subsequent records show diagnosis and treatment for peripheral neuropathy due to diabetes.

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Given the Veteran's statements and assertions concerning early manifestations of diabetes, peripheral neuropathy, and hypertension, post-service findings and treatment for these disabilities, and the absence of any current medical opinion on the question of nexus, the Board finds that a VA examination and medical opinion is needed to resolve the claims for service connection.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Tuscaloosa VA Medical Center (VAMC) and the claims file includes records dated through December 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Tuscaloosa VAMC, and any other VA facility, all outstanding records of evaluation and/or treatment for the Veteran's diabetes, peripheral neuropathy, and hypertension.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine if diabetes mellitus, peripheral neuropathy, or hypertension were incurred in or are otherwise attributable to service, to include exposure to smoke from oil fires and munitions.

The claims file must be sent to the examiner for review.

After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's diabetes mellitus, peripheral neuropathy, or hypertension, to include early manifestations thereof, were incurred in service or are otherwise related to service.

If peripheral neuropathy is found not to be related to service, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the peripheral neuropathy is caused or aggravated by diabetes.

The Board reiterates that the examiner should provide a rationale for each opinion expressed.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


